CHILTON, J.
It is well settled, that where there is a lease at a stipulated annual rent, and the tenant holds over after the expiration of the lease, without having made any new agreement as to the rent, the law implies the tenant holds from year to year, at the original rent. See Abeel & Abeel v. Radcliff, 15 Johns. R. 505; Evertsen v. Sawyer, 2 Wend. 507; Osgood v. Dusey, 13 Johns. R. 240; Right ex dem. &c. v. Dailey, 1 D. & E. 159; Harkins v. Pope, 10 Ala. Rep. 493 ; Diller v. Roberts, 13 Serg. & R. 60; Doe ex dem. &c. v. Bell, 4 Wend. 327. In this case the tenants held over about one month, without coming to any arrangement or agreement with the landlord, and they then insisted upon surrendering the possession, but were informed that the owner of the premises would look to them for the whole year's rent. They afterwards paid the rent for the first quarter, but refused to pay for the other six months which transpired before the owner made another disposition of the premises. There being no conflict in, or dispute about, the evidence offered to prove a holding over, the law, as we have seen, implies the undertaking to pay at the same rate at which the tenants held under their lease for the year previous. The charge of the court refers it to the jury to determine whether, from the evidence, the defendants, at the expiration of the lease intended to hold another year at the same rate. The language of the charge is, “that the jury might infer from the evidence, that the defendant intended to hold for another year at the rate of rent agreed upon for the year previous. The charge is obnoxious to the objection, that it gave to the jury a discretion in arriving at a conclusion, which the law without their aid implied. Besides, we think the jury might well have inferred that the intention of the defendants to hold for another year at the rate at which they had rented the previous year, was necessary to fix a liability upon them, whereas the law fixed their liability, from the fact of holding over,, independent of their intention. The charge was therefore erroneous, and does not in our opinion come within the rule ' laid down in the cases of Knapp v. McBride & Norman, 7 Ala. R. 20, and Lee & Co. v. Lightfoot, 11 Ib. 940, requiring the plaintiff’s counsel to ask explanatory charges.
The charge asked was very properly overruled by the *603court, as it assumed the defendants were liable for the whole year’s rent, by reason of their holding over, notwithstanding the proof showed the owner had received the premises, and had made a new lease for the last quarter. Besides, the plaintiff had in fact sued but for a half year’s rent.
For the error in the charge given, the judgment is reversed, and the cause remanded.